     Case 4:19-cr-01670-JGZ-EJM Document 32 Filed 04/21/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-01670-001-TUC-JGZ (EJM)
10                  Plaintiff,                         AMENDED ORDER
11   v.
12   Maria Munoz-Garcia,
13                  Defendant.
14
15
            Before the Court is Magistrate Judge Eric Markovich’s Report and
16
     Recommendation (R&R) recommending that the District Court enter an order granting
17
     Defendant’s Motion to Dismiss the Indictment with Prejudice. (Doc 19.) The United
18
     States has filed an objection. (Doc. 22.) After an independent review of the parties’
19
     briefing and of the record, the Court will overrule the Government’s objection and adopt
20
     Judge Markovich’s recommendation to dismiss the indictment with prejudice.
21
                                    STANDARD OF REVIEW
22
            When reviewing a Magistrate Judge’s Report and Recommendation, this Court
23
     “may accept, reject, or modify, in whole or in part, the findings or recommendations made
24
     by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the
25
     magistrate judge’s findings and recommendations de novo if objection is made, but not
26
     otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
27   (emphasis omitted). District courts are not required to conduct “any review at all . . . of
28   any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);
     Case 4:19-cr-01670-JGZ-EJM Document 32 Filed 04/21/20 Page 2 of 7



 1   see also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Reyna-Tapia, 328 F.3d at 1121;
 2   Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003).
 3                                         DISCUSSION
 4          As set forth in the R&R, on May 30, 2019, Defendant Maria Munoz-Garcia was
 5   arrested and charged with Possession with Intent to Distribute Cocaine, Methamphetamine,
 6   Heroin, and Fentanyl in violation of 21 U.S.C. § 841. The Pretrial Services report
 7   recommended that Defendant be released on her own recognizance, noting that Defendant
 8   was a 58-year-old legal permanent resident who had resided in Arizona with her children
 9   for 30 years, with no criminal history. The report also noted that ICE had placed a detainer
10   on Defendant. At Defendant’s detention hearing on June 4, 2019, the Magistrate Judge
11   adopted Pretrial Service’s recommendation and ordered Defendant released on her own

12   personal recognizance. Upon release from the custody of the U.S. Marshal, pursuant to the

13   detainer, Defendant was turned over to ICE and transported to immigration custody. On

14   July 10, 2019, Defendant was removed to Mexico. Defendant’s arraignment, scheduled

15   for July 12, 2019, was continued to July 26 to enable the parties to determine Defendant’s

16   whereabouts (Doc. 11), and then vacated when defense counsel confirmed that Defendant
     had been deported. (Doc. 12.) Defense counsel subsequently filed the pending Motion to
17
     Dismiss the Indictment with Prejudice. (Doc. 13.)
18
            Dismissal of charges “is appropriate when the investigatory or prosecutorial process
19
     has violated a federal constitutional or statutory right and no lesser remedial action is
20
     available.” United States v. Barrera-Moreno, 951 F.2d 1089, 1092 (9th Cir. 1991).
21
     “Guided by considerations of justice, and in the exercise of supervisory powers, federal
22
     courts may, within limits, formulate procedural rules not specifically required by the
23
     Constitution or the Congress. The purposes underlying use of the supervisory powers are
24
     threefold: to implement a remedy for violation of recognized rights; to preserve judicial
25
     integrity by ensuring that a conviction rests on appropriate considerations validly before
26
     the jury; and finally, as a remedy designed to deter illegal conduct.” United States v.
27
     Hasting, 461 U.S. 499, 505 (1983) (internal citations and quotations omitted).
28
            In the R&R, Magistrate Judge Markovich concluded that dismissal of the indictment


                                                -2-
     Case 4:19-cr-01670-JGZ-EJM Document 32 Filed 04/21/20 Page 3 of 7



 1   with prejudice was warranted, because after Defendant was released pending trial under
 2   the Bail Reform Act (BRA), the Executive Branch was obliged to either abandon the
 3   criminal prosecution and proceed with removal, or stay removal and release the Defendant
 4   pending custody. By instead opting to proceed immediately with Defendant’s removal, the
 5   R&R concluded, the United States government violated her statutory right to be released
 6   from custody under the BRA, as well as her Sixth Amendment right to counsel. The
 7   Government objects, arguing that the Immigration and Nationality Act (INA) authorizes
 8   the Department of Homeland Security to lawfully detain and remove a defendant who has
 9   been released pursuant to the BRA, without consequence in the government’s criminal
10   prosecution, and alternatively, that even if such a detention and removal does constitute a
11   violation, dismissal of the indictment with prejudice is an unjustified consequence.

12          Under the BRA, a court may temporarily detain, for a period of not more than ten

13   days, a person not lawfully admitted to the United States, and “direct the attorney for the

14   Government to notify . . . the appropriate official of the [Department of Homeland

15   Security].1 If the official fails or declines to take such person into custody during that

16   period, such person shall be treated in accordance with the other provisions of [the BRA],
     notwithstanding the applicability of other provisions of law governing release pending trial
17
     or deportation or exclusion proceedings.” 18 U.S.C. § 3142(d). Outside of this provision,
18
     the court may not consider the existence of an ICE detainer when determining whether to
19
     release the defendant under conditions or detain the defendant pending trial. United States
20
     v. Santos-Flores, 794 F.3d 1088, 1092 (9th Cir. 2015); see also United States v. Diaz-
21
     Hernandez, 943 F.3d 1196, 1199 (9th Cir. 2019) (“a district court must conduct an
22
     individualized evaluation that is guided by the factors articulated at 18 U.S.C. § 3142(g).
23
     A defendant’s immigration detainer is not a factor in this analysis, whether as evidence for
24
     or against a finding that the defendant poses a risk of nonappearance.”). This is, in large
25
26          1
             The “Immigration and Naturalization Service,” referenced in 18 U.S.C. § 3142(d),
     was abolished pursuant to the Homeland Security Act of 2002. See Hernandez v. Ashcroft,
27   345 F.3d 824, 828 n. 2 (9th Cir. 2003). Immigration functions were transferred to the
     agencies within the newly-created Department of Homeland Security (“DHS”) and to the
28   Department of Justice (“DOJ”). Id.


                                                -3-
     Case 4:19-cr-01670-JGZ-EJM Document 32 Filed 04/21/20 Page 4 of 7



 1   part, because where the government “elect[s] to deliver [an] alien to the United States
 2   Attorney’s Office for prosecution . . . instead of removing [her] immediately,” “the
 3   government may not use its discretionary power of removal to trump a defendant’s right to
 4   an individualized determination under the Bail Reform Act.” Santos-Flores, 794 F.3d at
 5   1091.
 6           A court’s decision to release a defendant pending trial despite the existence of an
 7   ICE detainer does not necessarily strip ICE of its authority to detain and remove an alien.
 8   The Government highlights three out-of-circuit opinions that make this point,2 by way of
 9   arguing that, because ICE may execute a removal proceeding against a defendant out on
10   bond, there is no BRA violation where ICE elects to do so. (Doc. 22 at 7-13.) That ICE
11   may retain the authority to remove a defendant out on bond, however, does not necessarily

12   mean that ICE may do so without consequence in the defendant’s criminal prosecution—

13   and none of the three cases relied upon by the Government compel a different conclusion.

14   These cases merely hold that the court may lack “the authority to require the Executive to

15   choose which laws to enforce” by issuing an order enjoining ICE from detaining or

16   deporting a defendant. Soriano Nunez, 928 F.3d at 247; see also Veloz-Alonso, 910 F.3d
     at 270; Vasquez-Benitez, 919 F.3d at 553-54. “If the government,” however, by placing a
17
     defendant “in immigration detention or removing [her], jeopardizes the district court's
18
     ability to try [her], then the district court may craft an appropriate remedy.” Santos-Flores,
19
     794 F.3d at 1091; see also United States v. Veloz-Alonso, 910 F.3d 266, 270 (6th Cir. 2018)
20
     ("One of the primary purposes of the BRA is to ensure the appearance of criminal
21
22           2
               United States v. Vasquez-Benitez, 919 F.3d 546, 553 (D.C. Cir. 2019) (“ICE’s
     authority to facilitate an illegal alien’s removal from the country does not disappear merely
23   because the U.S. Marshal cannot detain him under the BRA pending his criminal trial”);
     United States v. Soriano Nunez, 928 F.3d 240 (3rd Cir. 2019) (same); United States v.
24   Veloz-Alonso, 910 F.3d 266 (6th Cir. 2018) (“the BRA’s permissive use of release does not
     supersede the INA’s mandatory detention” authority); see also United States v. Trujillo-
25   Alvarez, 900 F. Supp. 2d 1167, 1176 (D. Or. 2012) (“[I]f the Executive Branch intends to
     exercise its ICE detainer for the purpose of removing and deporting Mr. Alvarez-Trujillo,
26   it appears that it may well have the legal authority to do so.”).
27          The Government cited a fourth case from the Second Circuit in a Notice of
     Supplemental Authority, United States v. Lett, 944 F.3d 467 (2d Cir. 2019), which adopted
28   an analysis similar to those provided by the Third, Sixth, and D.C. Circuits.


                                                 -4-
     Case 4:19-cr-01670-JGZ-EJM Document 32 Filed 04/21/20 Page 5 of 7



 1   defendants at judicial proceedings. To the extent that ICE may fulfill its statutory mandates
 2   without impairing that purpose of the BRA, there is no statutory conflict and the district
 3   court may not enjoin the government's agents.”).3
 4          Here, as a result of Defendant’s removal, her rights under the Speedy Trial Act and
 5   relatedly, right to counsel, have been compromised. Pursuant to 18 U.S.C. § 3161(c)(1),
 6   Defendant must be tried within 70 days from the filing date of the information or
 7   indictment, or from the date Defendant first appeared before a judicial officer of the court,
 8   whichever occurs later. Here, Defendant appeared on May 31, 2019, and her indictment
 9   was returned on June 26, 2019. Seventy days have long since passed, and, given that the
10   reason for her absence is removal by the government, none of the excludable grounds for
11   delay under § 3161(h) appear to apply. See United States v. Resendiz-Guevara, 145

12   F.Supp.3d 1128, 1138 (M.D. Fla. 2015) (“any delay also caused by the pending motion

13   also is a result of Defendant's deportation; and therefore such delay should not be excluded

14   from the speedy trial calculation”). Moreover, defense counsel represents that he “has

15   made repeated efforts to establish contact since [Defendant’s] removal, all without

16   success.” (Doc. 27, pg. 9.) See United States v. Lutz, No. CR-19-692-1, 2019 WL
     5892827, at *5 (D. Ariz. Nov. 12, 2019) (dismissing an indictment with prejudice where
17
     defendant was removed following release on bond because he was unable to consult with
18
     counsel). The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused
19
     shall enjoy the right . . . to have compulsory process for obtaining witnesses in his favor,
20
     and to have the assistance of counsel for his defense.” U.S. Const. amend. VI. Without
21
     the ability to speak with Defendant, counsel is unable to investigate Defendant’s case or to
22
23
            3
              The Government filed a Notice of Supplemental authority highlighting the Eighth
24   Circuit’s recent decision in United States v. Pacheco-Poo, 952 F.3d 950, 952 (8th Cir.
     2020), in which the circuit affirmed the district court’s denial of a motion to dismiss and
25   concluded that “[t]he BRA and INA co-exist.” The Court finds this case largely
     uninformative, however, because of a material factual distinction. In Pacheco-Poo, the
26   defendant was also ordered released pretrial and taken into custody by ICE, but then pled
     guilty, preserving his appeal rights, and was sentenced before removal occurred. Here,
27   Defendant is already gone. The Court, in this Order, does not address what the appropriate
     outcome would be in a case more factually analogous to Pacheco-Poo or to the other cases
28   cited herein, where the basis for the motions to dismiss was simply that the defendants
     were detained by ICE after being ordered released prior to trial under the BRA.

                                                 -5-
     Case 4:19-cr-01670-JGZ-EJM Document 32 Filed 04/21/20 Page 6 of 7



 1   assess the viability of any defenses.
 2          The Government argues that “defendant’s removal to Mexico occurred with the
 3   defendant’s consent,” and notes that “[s]he did not seek to remain in the United States” and
 4   that “[s]he could have sought release from immigration custody if she could have shown
 5   she was not a flight risk,” but instead told the immigration judge that she wanted to be
 6   deported to Mexico, “contrary to the conditions of release.” (Doc. 22, pg. 20.) The
 7   implication, the Government argues, is that Defendant “was trying to get to Mexico to
 8   avoid criminal consequences,” and that this negates any suggestion that Defendant was
 9   prejudiced. (Id.)4 On the facts of this case, the Court cannot agree. The Defendant is not
10   present to testify as to her intentions, and the Government has not provided sufficient
11   evidence to persuade the Court that Defendant intended to evade criminal charges by

12   failing to resist a removal proceeding that the executive branch itself initiated against

13   Defendant, rather than that she was confused as to the purpose of her continued detention

14   after the Magistrate Judge’s release order, or that she, in fact, sincerely desired medical

15   treatment and saw no alternative other than to be sent to Mexico to get it, notwithstanding

16   that she had lived in the United States for over 30 years with her children. The record does
     not reflect that Defendant was in communication with her counsel to understand the
17
     purpose behind the removal proceedings or the way in which those proceedings intersected
18
     with the criminal proceedings against her. In short, the Court concludes that here, counsel’s
19
     inability to assist with Defendant’s defense is result of the Government’s decision to
20
     remove Defendant following the Magistrate Judge’s release order, rather than of
21
     Defendant’s own volitional act. See United States v. Ailon-Ailon, 875 F.3d 1334, 1339
22
     (10th Cir. 2017) (“We hold that, in the context of § 3142(f)(2), the risk that a defendant
23
     will ‘flee’ does not include the risk that ICE will involuntarily remove the defendant.”);
24
     see also Santos-Flores, 794 F.3d at 1091 (“As a number of district courts have persuasively
25
     explained, the risk of nonappearance referenced in 18 U.S.C. § 3142 must involve an
26
27          4
              Notably, the United States fails to press the fact that in Defendant’s removal
     proceeding, the immigration “judge asked [the] attorney for the government if there were
28   criminal charges pending [against Defendant], to which the attorney responded that she
     was not sure.” (Doc. 17, pg. 3.)

                                                 -6-
     Case 4:19-cr-01670-JGZ-EJM Document 32 Filed 04/21/20 Page 7 of 7



 1   element of volition.”).
 2          The Magistrate Judge concluded that dismissal with prejudice was appropriate
 3   largely because “the government violated the defendant’s statutory right to be released
 4   from custody under the Bail Reform Act when it chose not to comply with the court’s
 5   release order and continued to detain the defendant pending trial.” (Doc. 19, pg. 7.) This
 6   Court adopts the R&R’s ultimate recommendation for dismissal because of the prejudice
 7   stemming from Defendant’s actual removal. As previously stated, whether DHS does or
 8   does not have authority under the INA to detain a person for removal proceedings after that
 9   person has already been released under the BRA, and whether the United States Attorney’s
10   Office does or does not always have the authority or the effective ability to intervene in
11   order to halt a removal proceeding, the fact remains that in this case, as a result of executive

12   branch operation, the Defendant has been deported and is consequently disadvantaged in

13   preparing a defense in her case, jeopardizing this Court’s ability to fairly try her.

14                                           CONCLUSION
15          Accordingly,
16          IT IS ORDERED that the Report and Recommendation (Doc. 19) is ADOPTED.
17          IT IS FURTHER ORDERED that the Motion to Dismiss the Indictment (Doc. 13)
18   is GRANTED. The Indictment (Doc. 8) is dismissed with prejudice. The Clerk of the
19   Court is directed to close this case.
20          Dated this 21st day of April, 2020.
21
22
23
24
25
26
27
28


                                                  -7-
